DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the port plug in claims 41 and 43 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: In Par. [0101], “first and second portion 72a, 72b of chamber 72” should be --first and second portion 62a, 62b of chamber 62--.  Examiner contends the reference numbers for the first and second portions and chamber are incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 12, 18-19, 21, 24, 33-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Purkis US Patent 8,833,469 (Purkis) in view of Patel et al. PG Pub. 2006/0196675 (Patel).
Regarding claim 1, Purkis discloses a method for use in installing a completion assembly in a wellbore in a single trip into the wellbore, the completion assembly (3, 4) defining a throughbore (40) and the completion assembly comprising a multi-cycle isolation valve (15) which is configurable between an open state in which the isolation valve (15) permits fluid to flow through the throughbore and a closed state in which the isolation valve (15) prevents fluid from flowing through the throughbore, and the method comprising: running the completion assembly into the wellbore with the isolation valve (15) in the open state until a downhole end of the completion assembly reaches one target position in the wellbore (col. 6, lines 53-56); injecting a fluid through the throughbore (40) and the isolation valve (15) when the isolation valve is in the open state (col. 6, lines 59-67); configuring the isolation valve into the closed state (col. 7, lines 56-66); performing a pressure integrity test of the throughbore above the isolation valve (col. 8, lines 5-11); and wherein the isolation valve is configurable between the open and closed states without any requirement for the isolation valve to be mechanically engaged by an activation member or a tool (RFID detector 62 detects RFID tags and is considered a interventionless method; col. 7, lines 1-4 & 56-66) whilst the isolation valve receives power from a power source (66). (Abstract; col. 7, line 1-col. 9, line3; Figs. 1-3).
However, Purkis does not teach one target position of a plurality of target positions as well as further running the completion assembly with the insolation valve in the open state until the downhole end of the completion assembly reaches a second target position of the plurality of target positions in the wellbore; repeating the injecting, configuring, performing and further running steps for each target position of the plurality of target positions
Nonetheless, for examination purposes Patel teaches in the background of the invention that occasionally testing the pressure integrity of the joints of the tubing string is known. In other words multiple pressure tests of the tubing string is well known in the art ensuing added tubular can hold the requisite pressure. (Par. [0004]).
Thus it would have been obvious to one having ordinary skill in the art to modify Purkis system with the ability to perform multiple pressure test as taught by Patel for the purpose of ensuring the added tubular can hold the minimum pressure needed to pass a pressure test. This would achieve the predictable result periodically testing the integrity of the tubing string as the string is run into the wellbore.  Furthermore, Purkis can easily perform the pressure test multiple times by performing steps b and c which are closing the valve and performing the pressure test (col. 7, line 56-col. 8, line 11). While following up steps b and c with step g which is opening the (col. 8, line 60-col. 9, line 3). Last, examiner contends changing the order of the steps only requires requisite knowledge in the art. 
Regarding claim 2, Purkis discloses injecting the fluid through the throughbore (40) and the isolation valve (15) when the isolation valve is in the open state after running the completion assembly towards or into the wellbore. (col. 6, lines 59-67).
Regarding claim 3, Purkis discloses when the downhole end of the completion assembly is located at the target position, the completion assembly extends from a head of the wellbore to the target position. (col. 6, lines 59-67). Examiner contends the completion assembly extends from the surface to the end of the wellbore and the end of the wellbore can be considered a target position.
Regarding claim 4, Purkis discloses running the completion assembly with the isolation valve in the open state from a head of the wellbore until the downhole end of the completion assembly reaches the target position in the wellbore in a single trip into the wellbore. (col. 6, lines 59-67). Examiner contends the completion assembly is ran from the surface to the end of the wellbore and the end of the wellbore can be considered a target position in a single trip.
Regarding claim 6, Patel discloses multiple pressure tests can be performed. (Par. [0004]). Additionally, the completion assembly only allows fluid to flow through the throughbore (40) and the isolation valve (15) when the isolation valve is in the open state throughout the single trip. (col. 6, lines 53-59).
Regarding claim 8, Purkis discloses injecting a fluid through the throughbore and the isolation valve into the wellbore for displacement of fluid in the wellbore when the isolation valve is in the open state and the downhole end of the completion assembly is located at a desired final position of the downhole end of the completion assembly. (col. 6, lines 53-67). (40) and the isolation valve (15) when the isolation valve is in the open state throughout the single trip.
Regarding claim 9, Purkis discloses the isolation valve (15) is configured to receive power from a power source (66) which is at least one of provided with the isolation valve.  (col. 7, lines 25-26; Figs. 2-3).
Regarding claim 12, Purkis discloses the isolation valve (15) comprises a valve (15F) and an actuator (the second electric motor plus hydraulic pump combination 21 as well as chambers 21D & 21U create an actuator); for moving the valve member between an open position corresponding to the open configuration and a closed position corresponding to the closed configuration whilst the actuator receives power from the power source (66). (col. 7, lines 25-47; Fig. 3).
Regarding claim 18, Purkis discloses the isolation valve (15) comprises a sensor (62, 150), the sensor is configured to receive power from the power source and the actuator is arranged to move the valve member between the open and closed positions in response to the sensor sensing or detecting a change in the throughbore. (col. 7, lines 14-47; Fig. 3).
Regarding claim 19, Purkis disclose the sensor (62) comprises a tag reader (62), and the method comprises dropping, pumping, injecting or circulating one or more tags along the throughbore into proximity with the tag reader and causing the actuator to move the valve member between the open and closed positions in response to the tag reader wirelessly detecting the proximity of one or more of the tags. (col. 7, line 58-col. 8, line 4; Fig. 3).
Regarding claim 21, Purkis disclose the sensor (150) comprises a pressure sensor (150), and the method comprises at least one of: changing an absolute pressure of the fluid in the throughbore to a predetermined absolute pressure and causing the actuator to move the valve (col. 8, line 60-col. 9, line 3; Fig. 3).
Regarding claim 24, Purkis disclose the isolation valve (15) comprises a timer which is configured to receive power from the power source and the actuator is arranged to move the valve member between the open and closed positions in response to the elapse of a predetermined time period after initiation of the timer, and wherein the method comprises initiating the timer and causing the actuator to move the valve member between the open and closed positions in response to the timer detecting the elapse of the predetermined time period after initiation. (col. 3, lines 9-14).
Regarding claim 33, Purkis disclose the completion assembly (4) comprises one or more packers (13) and the isolation valve (15) is located further from surface than the packer which is located furthest from surface. (Fig. 2).
Regarding claim 34, Purkis disclose increasing the pressure within the throughbore to set one or more packers (13) of the completion assembly once the downhole end of the completion assembly has reached a desired final position in the wellbore. (col. 12, lines 41-45).
Regarding claim 35, Purkis disclose the completion assembly (4) comprises a base pipe (44e, 56) which defines the throughbore (40), and one or more ports (26) extending through a sidewall of the base pipe, and wherein the ports are configurable between a closed state to an open state (sleeve 100 opens and closes the port 26). (Fig. 7)
Regarding claim 36, Purkis disclose the completion assembly (4) comprises one or more port valves (100), each port valve being configurable between a closed state and an open state for selectively configuring one or more ports (26) between a closed state and an open state (sleeve 100 opens and closes the port 26). (Fig. 7).
Regarding claim 38, Purkis disclose each port valve (100) comprises a port valve member (100) and an actuator (80, 89, 88, 121) for moving the port valve member between a closed position corresponding to the closed state and an open position corresponding to the open state without any requirement for the port valve to be mechanically engaged by an activation member or a tool whilst the actuator receives power from a power source (66). (col. 12, lines 8-18; Figs. 6-7).
Regarding claim 39, Purkis disclose each port valve (100) comprises a sensor (62, 150) which is configured to receive power from the power source (66) and (battery pack powers electronic package 67 which pressure signal detector 150 or RFID tag detector 62; col. 7, lines 14-30), wherein the corresponding actuator is arranged to move the port valve member between the closed and open positions in response to the sensor sensing or detecting a change in the throughbore (col. 13, lines 26-37). 
Regarding claim 40, Purkis disclose the sensor of each port valve comprises a tag reader (62), and the method comprises dropping, pumping, injecting or circulating one or more tags along the throughbore into proximity with the tag reader and causing the actuator to move the port valve member between the closed and open positions in response to the tag reader wirelessly detecting the proximity of one or more of the tags. (col. 8, lines 49-59).


Allowable Subject Matter
Claims 31-32, 40-42 and 43-44 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676